IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IIYA SIVCHUK AND VIV ASSOCIATION,           : No. 295 EAL 2020
LLC                                         :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
SOVEREIGN BANK, D/B/A SANTANDER             :
BANK AND NEVADA FIRST FEDERAL,              :
LLC AND FIRST COMMERCE, LLC                 :
                                            :
                                            :
PETITION OF: ILYA SIVCHUK AND VIV           :
ASSOCIATION, LLC                            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.